Cresco Labs N.Y., LLC v Fiorello Pharms., Inc. (2021 NY Slip Op 07504)





Cresco Labs N.Y., LLC v Fiorello Pharms., Inc.


2021 NY Slip Op 07504


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Kern, J.P., Moulton, Mendez, Shulman, Higgitt, JJ. 


Index No. 652343/18 Appeal No. 14920 Case No. 2021-00561 

[*1]Cresco Labs New York, LLC, etc., et al., Plaintiffs-Appellants,
vFiorello Pharmaceuticals, Inc., etc., Defendant-Respondent.


Jenner & Block, New York (Stephen L. Ascher of counsel), for appellants.
Izower Feldman, LLP, New York (Dennis Villasana of counsel), for respondent.

Order, Supreme Court, New York County (Andrew Borrok, J.), entered on or about January 14, 2021, which denied plaintiffs' motion for leave to file a second amended complaint, unanimously affirmed, without costs.
Plaintiffs' proposed unjust enrichment claim against Eric Sirota and Susan Yoss is palpably insufficient. Although Sirota and Yoss were enriched when they received a large sum of money from nonparty Green Thumb Industries, Inc. (GTI), this enrichment was not at plaintiffs' expense, because plaintiffs did not pay the money — GTI did (see
E.J. Brooks Co. v Cambridge Sec. Seals, 31 NY3d 441, 456 [2018]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021